Citation Nr: 1541638	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-09 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disability (claimed as tumors), to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1969 to May 1972, including service in the Republic of Vietnam.  He also had additional service in the National Guard. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for tumors.  In April 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012.

In March 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In November 2014, the Board remanded the claim for further development. 

The Board notes that this appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system. In addition to the VBMS record, there is another paperless, electronic record in the Virtual VA system associated with the Veteran's claims.  A review of the Virtual VA file reveals that, except for the transcript of the March 2014 hearing, the documents therein are duplicative of records already associated with the VBMS file.

For reasons expressed below, the matter on appeal is again being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.





REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
As directed in the Board's November 2014 remand, the Veteran underwent a VA examination in June 2015 for the purpose of obtaining medical information and an opinion regarding the etiology of his skin disability.  In her examination report, the June 2015 VA examiner noted that the Veteran had been diagnosed with dermatofibroma, lipoma, and sebaceous cysts in the 1990s, and that each of the conditions had since been resolved.  The examiner concluded that none of the Veteran's skin conditions were due to his conceded exposure to herbicides.  In addition, the examiner indicated that none of the Veteran's skin conditions were "related to Vietnam."  

Unfortunately, the examiner did not provide a rationale for such conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  Therefore, the Board finds that the June 2015 VA examination is inadequate for purposes of adjudicating the claim on appeal. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12   (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

Hence, as the record does not include an adequate medical opinion that includes a thorough discussion, the Board finds that additional AOJ action to obtain an appropriate medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R.  
§ 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Therefore, the AOJ should obtain an addendum opinion from the June 2015 examiner or another appropriate physician, if necessary.  The AOJ should only arrange for the Veteran to undergo another VA examination if another examination of the Veteran is deemed warranted in the 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Also, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, notifying him that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization for the AOJ to obtain, any pertinent, outstanding private (non-VA) records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization to obtain any additional evidence that is pertinent to the claim on appeal but not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the June 2015 VA examiner an addendum opinion addressing the nature and etiology of the Veteran's skin disabilities.

If the June 2015 examiner is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and obtain an opinion, based on review of the claims file, from another, appropriate physician (if possible).  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of physician designated to provide the addendum opinion.

The contents of the entire, electronic  claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

If an examination is conducted, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to:

a) Identify all skin disability(ies) currently present, or present at time since shortly before, at the time of, or during the pendency of the September 2010 claim for service connection (even if currently asymptomatic or resolved). 

b) Then, with respect to each such diagnosed disability, examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to, the Veteran's service-to include, but not limited to, his presumed in-service exposure to herbicides.   

In addressing the above, the examiner must consider and discuss all pertinent in- and post-service medical evidence, as well as the Veteran's competent assertions as to the nature, onset and continuity of, skin symptoms.  If the Veteran's reports are discounted, the examiner must provide a clear rationale for doing so.

All examination findings/testing results (if any), along with complete, clearly-stated and detailed rationale for each of the conclusions reached, must be provided.

4.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

